Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 Applicant’s amendment in the reply filed on 9/2/2022 is acknowledged. Claims 1-8, 10-14, 16-23, and 31-37 are pending.  
Claims 1-8, 10-14, 16-23, and 31-37 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.



CONTINUATION PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
Application 17/091,807 is a CON of 16/210,853, 12/05/2018 now Patent No.10,828,339. 16/210,853 is a CON of 15/155,920, 05/16,2016 now Patent No.10,183,044.15/155,920 has PRO to 62/203, 708 8/11/2015, 62/201,891 8/06/2015 and 62/162,361, 05/15/2015
Instant application 17/091,807 (USPUB 2021/0052666) 
Claim 19 is drawn to “the method of claim 18, wherein the subject is suffering from a viral infection or from one or more complications thereafter”.
Parent 16/210,853 (USPUBUS 2019/0105356) now US Patent 10,828,339
Claim 1 is drawn to a method of preventing deep vein thrombosis (DVT) in a subject in need thereof, the method comprising administering to the subject a composition comprising (a) a fatty acid component consisting essentially of Omega-3 fatty acids, which comprises eicosapentaenoic acid (EPA) and (b) an antioxidant, wherein the subject is administered 240 mg to 1000 mg of EPA per day and 1 mg to 200 mg of the antioxidant per day.
Grandparent 15/155,920 now US Patent 10,183,044
A composition for inhibiting thrombosis, the composition comprising: (a) 5 to 25% by weight of eicosapentaenoic acid (EPA); (b) 15 to 55% by weight of Salicin and/or aspirin; and (c) 0.2 to 5% by weight of Vitamin E, wherein the composition is a tablet, capsule, food, powder, gummy, quick melt tablet or injectable.
Applications 15/155,920 and 16/210,853 do not have support for the claim limitation “method of treating or reducing a complication of a viral or bacterial infection”.  The two mentioned applications do not have support for the subject population used in application 17/091,807.  There is no support that suggest that applicant envisioned treating or reducing a complication of viral or bacterial infection in subjects with blots, thrombosis or deep vein thrombosis or fibrin formation in the vascular system. 
The only passage in these parent applications regarding bacteria and viruses is as follows:
“Vitamin E is useful in keeping the immune system strong against viruses and bacteria”. (see page 7 first paragraph of specification).
“[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc).
Since there is no support for the subject population used in the method of application 17/091,807 and despite the case being -filed as a continuation, the current application claims are not entitled to the benefit of an earlier filing date. Thus, there are omitted 103(a) rejections over USPUB 2021005266 and/or 20160331788 and similarly alleged omitted NSDP over Patent No.10,828,339 and Patent No.10,183,044.
	

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 8, 11, 14, 16, 31, 32, and 34 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10183044 B2.	         U.S. Patent No. 10183044 B2 teaches a method of treating or preventing venous thrombosis (thus the claimed complication) in a subject in need thereof, the method comprising administering to the subject a composition of claim 1 (see claim 15), and claim 1 recites “A composition for inhibiting thrombosis, the composition comprising: (a) 5 to 25% by weight of eicosapantaenoic acid (EPA)(thus Omega-3 fatty acid, thus claim 32 is  met; (b) 15 to 55% by weight of Salicin (thus claim 16 is met) and/or aspirin (thus an antiplatelet agent, thus claim 22 is met); and (c) 0.2 to 5% by weight of Vitamin E (thus an antioxidant, thus claims 8, 14 and 34 are met), wherein the composition is a tablet, capsule, food, powder, gummy, quick melt tablet or injectable” (thus does not contain parsley). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10183044 B2 encompass the scope of the current claims.


Claims 1, 2, 4, 8, 11, 14, and 31-37 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, and 20-25, of U.S. Patent No. 10828339 B2.	          U.S. Patent No. 10828339 B2 teaches a method of treating deep vein thrombosis (DVT) (thus the claimed complication, thus claim 4 is met) in a subject in need thereof, the method comprising administering to the subject a composition comprising eicosapentaenoic acid (EPA) and Vitamin E (thus the antioxidant, thus claim 8 is met), wherein the subject is administered 1 gram to 2 grams of EPA per day; and administering aspirin (thus the claimed antiplatelet) to the subject (thus doesn’t contain parsley) (see claim 25). U.S. Patent No. 10828339 B2 teaches a method of preventing deep vein thrombosis (DVT) in a subject in need thereof, the method comprising administering to the subject a composition comprising (a) a fatty acid component consisting essentially of Omega-3 fatty acids, which comprises eicosapentaenoic acid (EPA) and (b) an antioxidant, wherein the subject is administered 240 mg to 1000 mg of EPA per day and 1 mg to 200 mg of the antioxidant per day (see claim 1). U.S. Patent No. 10828339 B2 teaches the method of claim 1, further comprising administering an antiplatelet agent (see claim 4). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, and 20-25, of U.S. Patent No. 10828339 B2 encompass the scope of the current claims.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 23 recites “The method of claim 18, further comprising administering a coumarin component comprising coumarin or a coumarin derivative”. The recitation is confusing as Artemesia in claim 18 itself is already a coumarin. Does Applicant mean to administer a coumarin that is different from Artemesia?
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 

Claim Rejections –35 USC § 112, 4th

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 23 recites “The method of claim 18, further comprising administering a coumarin component comprising coumarin or a coumarin derivative”. However Artemesia in claim 18 itself is already a coumarin. Therefore, claim 23 does not further limit claim 18.


	
Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, and 5-8 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kiliaan et al (WO 01084961 A2). 
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022. 
Kiliaan et al teach the present invention relates to a nutritional preparation suitable for the prevention and/or treatment of vascular disorders, comprising the following fractions: (a) long chain polyunsatd. fatty acids; (b) phospholipids, which fraction contains at least two different phospholipids selected from the group consisting of phosphatidylserine; phosphatidylinositol, phosphatidylcholine and phosphatidylethanolamine; (c) compds. which are a factor in methionine metabolism, which fraction contains at least one member selected from the group consisting of folic acid, vitamin B12, vitamin B6, magnesium and zinc; (d) citrate or citric acid; and (e) huperzine A or its analog.  Vascular disorder is atherosclerosis, arteriosclerosis, hypercholesterolemia, hyperlipidemia, elevated blood pressure, angina pectoris, dementia syndromes, cerebrovascular accidents, temporary disorders associated with ischemia, Raynaud's syndrome, vein thrombosis (thus a method of treating or preventing venous thrombosis, thus claim 1 is met, thus claims 3, 5 and 12 are met), postpartum thrombosis, myocardial infarction, varicose veins, thromboanginitis obliterans, and atherosclerosis obliterans, while the sec. vascular disorder is dementia syndromes, cognitive degeneration (thus claim 6 is met) or hearing loss.  For example, capsules for use by demented persons three times a day were prepared containing docosahexaenoic acid 50 mg, eicosapentaenoic acid 75 mg, phospholipids 250 mg, folic acid 200 .mu.g, vitamin B12 25 mg, Huperzia serrata extract 100 mg, vitamin B1 100 mg, coenzyme Q10 10 mg, vitamin E 200 mg (thus an antioxidant, thus claims 8 and 14 are met), and Ginkgo biloba extract 120 mg.  The nutritional supplements were also formulated into pudding, powder concs (thus claim 11 is met). and bars (see Abstract). Kiliaan et al teach per daily dose the preparation in particular contains 20 to 2000 mg, preferably 50-1000 mg EPA (page 7, lines 1-4). Kiliaan et al teach a composition comprising 0.3 g encapsulated fish oil (provides about 30 mg DHA and 30 mg EPA) (thus claims 7 and 13 are met), and 20 mg vitamin E, etc. (pages 13-14, example 2).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 11-14, and 16 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Kiliaan et al as applied to claims 1, 3, and 5-8 above, and further in view of Yokoyama et al (US 2006/0217352 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022. 
The teachings of Kiliaan et al are set forth above and applied as before.
The teachings of Kiliaan et al do not specifically teach the incorporation of aspirin into the composition; neither do the combination teaches the treatment of deep vein thrombosis.
Yokoyama et al teach method for treating thrombosis (see Title). Yokoyama et al teach carious drugs are currently used for the treatment of thrombosis. Exemplary such drugs include antiplatelets which suppress platelet aggregation such as aspirin, ticlopidine, eicosapentaenoic acid (EPA), dipyridamole, and dilazep hydrochloride, and anticoagulants which suppress blood coagulation factor such as warfarin, heparin, low molecular weight heparin, and argatroban. These drugs are used either alone or in combination of two or more [0003].	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine aspirin from Yokoyama et al into the composition of EPA in Kiliaan et al since Yokoyama et al teach method for treating thrombosis, and exemplary drugs include aspirin, and EPA, etc., and these drugs are used either alone or in combination of two or more. Therefore, one of the ordinary skill in the art would have been motivated to incorporate aspirin from Yokoyama et al into the composition of EPA in Kiliaan et al to enhance the effect for treating thrombosis. 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Kiliaan et al comprising EPA to treat deep vein thrombosis since the composition is effective in treating venous thrombosis, and deep vein thrombosis is a type of vein thrombosis. 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-5, 11, 12, 16, and 31-33 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Yokoyama et al (US 2006/0217352 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022. 
Yokoyama et al teach method for treating thrombosis (see Title) (thus inherently reducing fibrin formation in a subject in need thereof). Yokoyama et al teach various drugs are currently used for the treatment of thrombosis. Exemplary such drugs include antiplatelets which suppress platelet aggregation such as aspirin (thus antiplatelet agent, thus claims 11 are 16 are met), ticlopidine, eicosapentaenoic acid (EPA), dipyridamole, and dilazep hydrochloride, and anticoagulants which suppress blood coagulation factor such as warfarin (thus an antioxidant), heparin, low molecular weight heparin, and argatroban. These drugs are used either alone or in combination of two or more [0003]. Yokoyama et al teach wherein aspirin is administered in a daily dose of 10 to 300 mg (see claim 16). Yokoyama et al teach the drugs of the present invention may be administered orally, for example, in the form of tablet, capsule, granule, powder, solution, or syrup [0025]. Yokoyama et al teach the method for treating thrombosis of the present invention is useful in treating thrombosis occurring as a result of blood vessel disorder (thus claim 12 is met) associated with hypertension, vasospasm, arteriosclerosis, diabetes, surgery, blood congestion, and other diseases occurring solely or as a combination [0021] (thus claim 14 and 32 are met). 
Yokoyama et al do not explicitly teach the combination of EPA and aspirin, or the addition of an antioxidant; neither do they teach deep vein thrombosis,
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine EPA, aspirin, and warfarin (thus an antioxidant) since Yokoyama et al teach these drugs are used either alone or in combination of two or more. Therefore, one of the ordinary skill in the art would have been motivated to combine EPA and aspirin, and warfarin so as to enhance the effect of treating thrombosis, which would inherently reduce fibrin formation in a subject in need thereof.
          It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prevent deep vein thrombosis since deep vein thrombosis is a type of thrombosis, and by treating thrombosis, it would be effectively prevent the development of deep vein thrombosis.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-5, 8, and 31-34 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over HAMAZAKI et al (JP 2014047194 A), and further in view of Glynn (Glynn, Effects of random allocation to vitamin E supplementation on the occurrence of venous thromboembolism: report from the Women's Health Study. Circulation, (2007 Sep 25) Vol. 116, No. 13, pp. 1497-503).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022.
HAMAZAKI et al teach composition used for prevention and/or treatment of venous thromboembolism including deep vein thrombosis (thus a method of preventing or treating deep vein thrombosis in a subject in need thereof, thus at risk for DVT, thus claims 3 and 4 are met; thus a method of reducing fibrin formation in a subject in need thereof) claim and pulmonary thromboembolism, comprises eicosapentaenoic acid (see Title). HAMAZAKI et al teach the composition is administered by intravenous administration (thus intravenous injection, thus claims 11 and 12 are met) or by percutaneous absorption or orally at 0.1-10 g /day (see Abstract) (thus overlaps with the claimed 240-1000 mg in claims 1 and 46, and 1 gram to 2 gram in claim 3).
The teachings of HAMAZAKI et al do not specifically teach administration of antioxidant or vitamin E or the claimed dosage of 1-200 mg antioxidant.
Glynn teaches the Women's Health Study randomized 39,876 women > or = 45 years of age to receive 600 IU of natural source vitamin E (thus an antioxidant) or placebo on alternate days.  Before randomization, 26,779 participants gave blood samples, which were used to determine factor V Leiden, G20210A prothrombin, and 677C>T MTHFR polymorphisms.  Documented VTE (including deep vein thrombosis or pulmonary embolism) and unprovoked VTE (no recent surgery, trauma, or cancer diagnosis) were prospectively evaluated, secondary end points of the trial.  During a median follow-up period of 10.2 years, VTE occurred in 482 women: 213 in the vitamin E group and 269 in the placebo group, a significant 21% hazard reduction (relative hazard, 0.79; 95% CI, 0.66 to 0.94; P=0.010).  For unprovoked VTE, the hazard reduction was 27% (relative hazard, 0.73; 95% CI, 0.57 to 0.94; P=0.016).  In subgroup analyses, the 3% of participants who reported VTE before randomization had a 44% hazard reduction (relative hazard, 0.56; 95% CI, 0.31 to 1.00; P=0.048), whereas women without prior VTE had an 18% hazard reduction (relative hazard 0.82; 95% CI, 0.68 to 0.99; P=0.040). Women with either factor V Leiden or the prothrombin mutation had a 49% hazard reduction associated with vitamin E treatment (relative hazard, 0.51; 95% CI, 0.30 to 0.87; P=0.014). These data suggest that supplementation with vitamin E may reduce the risk of VTE in women, and those with a prior history or genetic predisposition may particularly benefit (see Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to take both EPA and vitamin E to treat deep veinthrombosis (which is a type of vein thrombosis) since Glynn teaches vitamin E may reduce the risk of VTE in women, and those with a prior history or genetic predisposition may particularly benefit. Since both of the references teach treating deep vein thrombosis, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
Regarding the claimed dosage of vitamin E, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of vitamin E because concentrations of the claimed vitamin E are art-recognized result effective variables because they have the ability to treat deep vein thrombosis, which would have been routinely determined and optimized in the pharmaceutical art.
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claim 19 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Bonutti et al (US 10183044 B2) in view of Goeijenbier et al (Goeijenbier et al, Review: Viral infections and mechanisms of thrombosis and bleeding. Medical Virology Volume 84, Issue 10, pages 1680-1696, 2012).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 6/2/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 9/2/22. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.	            
	            Bonutti et al teach a method of treating or preventing venous thrombosis in a subject in need thereof, the method comprising administering to the subject a composition of claim 1 (see claim 15), and claim 1 recites “A composition for inhibiting thrombosis, the composition comprising: (a) 5 to 25% by weight of eicosapantaenoic acid (EPA)(thus Omega-3 fatty acid, thus claims 32, 36 are met; (b) 15 to 55% by weight of Salicin (thus claim 16 is met)and/or aspirin (thus an antiplatelet agent, thus claim 22 is met); and (c) 0.2 to 5% by weight of Vitamin E (thus an antioxidant, thus claims 8, 14, 21, 34,and 37 are met), wherein the composition is a tablet, capsule, food, powder, gummy, quick melt tablet or injectable” (thus does not contain parsley). 
             Bonutti et al teach as used here, the terms “blood clot,” “thrombus,” “thrombotic event,” and/or “thrombosis” are defined as platelets and/or fibrin (thus claim in blood adhering to form a mass that can reduce blood flow through a vessel. An “embolus” or “embolism” is at least a portion of a thrombus moving from an initial location to a position through the bloodstream. As used herein, the terms “artery” (thus claim 12 is met), “arteries”, “arterial system”, or “arterial side” refers to a vessel or vessels that carry blood high in oxygen content away from the heart to the farthest reaches of the body (col 2, lines 4-13).
             Bonutti et al teach in one embodiment, the treatment includes an anti-platelet agent such as aspirin or willow bark in doses of 81 mg a day up to 325 mg twice a day combined with an EFA (e.g. fish oil) (thus claims 7, 13 are met) in doses of as little as 250 mg a day to up as much as 3 grams or more per day (col 5, lines 23-28) (thus 240-1000 mg, thus claim 35 is met).
             Bonutti et al teach in a combination dosage, a buffered aspirin or willow bark (e.g. 81-325 mg) is combined with an EFA (e.g. 240 mg/1,000 mg fish oil) and Vitamin E (e.g. 15-40 mg) (thus 1-200 mg, thus claim 35 is met) to affect both platelet function and intrinsic pathways without requiring blood monitoring or a prescription in a cost effective manner. In addition to affecting platelet function and intrinsic pathways, the treatment described herein provides an anti-inflammatory effect as well as other beneficial effects such as brain function and reducing cardiovascular disease for general health, and heart health perfusion flow through small vessels, cognitive brain function. (col 6, lines 9-19) (thus claim 6 is met). 
            Bonutti et al teach Coumarin is a natural product, similar to Coumadin that could be used to also affect internal clotting cascade. In some embodiments, Coumarin is provided in the formulations described herein. Some Coumarin derivatives include, but are not limited to, Alfalfa, Angelica root, Aniseed, Arnica, Artemesia,etc. (col 7, lines 35-40) (thus claims 10, 17, 18, and 23 are met).
            Bonutti et al teach the overall treatment time for prophylaxis of deep vein thrombosis depends on the reason for treatment (col 10, lines 29-30) (thus claims 4 and 33 are met). 
            Bonutti et al do not teach a bacterial or viral infection.
            Goeijenbier et al teach Viral Infections and Mechanisms of Thrombosis and Bleeding (see Title). Viral infections are associated with coagulation disorders. All aspects of the coagulation cascade, primary hemostasis, coagulation, and fibrinolysis, can be affected. As a consequence, thrombosis and disseminated intravascular coagulation, hemorrhage, or both, may occur (see Abstract). Goeijenbier et al teach the clinical picture of the vascular complications of viral infections consists of thrombosis and/or hemorrhage. Table I shows an overview of the clinical pathology and laboratory abnormalities seen in altered hemostasis due to viral infections. Common viruses known to cause alterations in hemostasis are discussed. The main focus is on respiratory viruses, HIV, herpes viruses, and hemorrhagic fever viruses. Respiratory tract infections increase the risk of deep venous thrombosis and possibly pulmonary embolism too (page 1682, 2nd column, 2nd paragraph).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the methods of treating or preventing DVT to patients in Bonutti et al who are suffering from or have recently suffered from viral infection according to the teachings of Goeijenbier et al, as this patient population was known to be at particular risk of coagulation disorders including DVT (thus claims 1, 11, 19, 31, and 35 are met), and thus likely to benefit from known treatments therefor.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 3, 5-8, and 10 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Kiliaan et al as applied to claims 1, 3, and 5-8 above, and further in view of Duric et al (Duric et al, Anticoagulant activity of some Artemisia dracunculus leaf extracts. Bosnian journal of basic medical sciences, (2015 May 13) Vol. 15, No. 2, pp. 9-14).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022. 
The teachings of Kiliaan et al are set forth above and applied as before.
The teachings of Kiliaan et al do not specifically teach coumarin or artemesia.
Duric et al teach platelet hyperactivity and platelet interaction with endothelial cells contribute to the development and progression of many cardiovascular diseases such as atherosclerosis and thrombosis.  The impact of platelet activity with different pharmacological agents, such as acetylsalicylic acid and coumarin derivatives, has been shown to be effective in the prevention of cardiovascular disease.  Artemisia dracunculus, L. Asteraceae (Tarragon) is used for centuries in the daily diet in many Middle Eastern countries, and it is well known for its anticoagulant activity.  The present study investigates the presence of coumarins in tarragon leaves and subsequently determines the extract with a major amount of coumarin derivatives.  The solvents of different polarities and different pH values were used for the purpose of purifying the primary extract in order to obtain fractions with the highest coumarin content. Those extracts and fractions were investigated for their anticoagulant activity by determining prothrombin time (PT) and the international normalized ratio (INR), expressed in relation to the coagulation time of the healthy person.  Purified extracts and fractions obtained from plant residue after essential oil distillation, concentrated in coumarin derivatives, showed the best anticoagulant activity, using samples of human blood.  INR maximum value (2.34) and consequently the best anticoagulant activity showed the methanol extract at concentration of 5%. The INR value of normal plasma in testing this extract was 1.05 (see Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Artemisa extract from Duric et al into the composition of Kiliaan et al since Duric et al teach Artemisa extract comprising coumarin derivatives has anticoagulant activity for treating thrombosis. Therefore, one of the ordinary skill in the art would have been motivated to incorporate Artemisa extract from Duric et al into the composition of Kiliaan et al to enhance the effect for treating thrombosis. Since both of the references teach treating thrombosis, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-5, 10-12, 16-18, and 31-33 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Yokoyama et al as applied to claims 1-5, 11, 12, 16, and 31-33 above, and further in view of Duric et al (Duric et al, Anticoagulant activity of some Artemisia dracunculus leaf extracts. Bosnian journal of basic medical sciences, (2015 May 13) Vol. 15, No. 2, pp. 9-14).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022. 
The teachings of Yokoyama et al are set forth above and applied as before.
The teachings of Yokoyama et al do not specifically teach coumarin or artemesia.
Duric et al teach platelet hyperactivity and platelet interaction with endothelial cells contribute to the development and progression of many cardiovascular diseases such as atherosclerosis and thrombosis.  The impact of platelet activity with different pharmacological agents, such as acetylsalicylic acid and coumarin derivatives, has been shown to be effective in the prevention of cardiovascular disease.  Artemisia dracunculus, L. Asteraceae (Tarragon) is used for centuries in the daily diet in many Middle Eastern countries, and it is well known for its anticoagulant activity.  The present study investigates the presence of coumarins in tarragon leaves and subsequently determines the extract with a major amount of coumarin derivatives.  The solvents of different polarities and different pH values were used for the purpose of purifying the primary extract in order to obtain fractions with the highest coumarin content. Those extracts and fractions were investigated for their anticoagulant activity by determining prothrombin time (PT) and the international normalized ratio (INR), expressed in relation to the coagulation time of the healthy person.  Purified extracts and fractions obtained from plant residue after essential oil distillation, concentrated in coumarin derivatives, showed the best anticoagulant activity, using samples of human blood.  INR maximum value (2.34) and consequently the best anticoagulant activity showed the methanol extract at concentration of 5%. The INR value of normal plasma in testing this extract was 1.05 (see Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Artemisa extract from Duric et al into the composition of Yokoyama et al since Duric et al teach Artemisa extract comprising coumarin derivatives has anticoagulant activity for treating thrombosis. Therefore, one of the ordinary skill in the art would have been motivated to incorporate Artemisa extract from Duric et al into the composition of Yokoyama et al to enhance the effect for treating thrombosis. Since both of the references teach treating thrombosis, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  



Claims 1, 3-8, 10-14, 16-18, 20, 21, and 23 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Kiliaan et al and Yokoyama et al as applied to claims 1, 3-8, 11-14, and 16 above, and further in view of Duric et al (Duric et al, Anticoagulant activity of some Artemisia dracunculus leaf extracts. Bosnian journal of basic medical sciences, (2015 May 13) Vol. 15, No. 2, pp. 9-14).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/2/2022. 
The teachings of Kiliaan et al and Yokoyama et al are set forth above and applied as before.
The teachings of Kiliaan et al and Yokoyama et al do not specifically teach coumarin or artemesia.
Duric et al teach platelet hyperactivity and platelet interaction with endothelial cells contribute to the development and progression of many cardiovascular diseases such as atherosclerosis and thrombosis.  The impact of platelet activity with different pharmacological agents, such as acetylsalicylic acid and coumarin derivatives, has been shown to be effective in the prevention of cardiovascular disease.  Artemisia dracunculus, L. Asteraceae (Tarragon) is used for centuries in the daily diet in many Middle Eastern countries, and it is well known for its anticoagulant activity.  The present study investigates the presence of coumarins in tarragon leaves and subsequently determines the extract with a major amount of coumarin derivatives.  The solvents of different polarities and different pH values were used for the purpose of purifying the primary extract in order to obtain fractions with the highest coumarin content. Those extracts and fractions were investigated for their anticoagulant activity by determining prothrombin time (PT) and the international normalized ratio (INR), expressed in relation to the coagulation time of the healthy person.  Purified extracts and fractions obtained from plant residue after essential oil distillation, concentrated in coumarin derivatives, showed the best anticoagulant activity, using samples of human blood.  INR maximum value (2.34) and consequently the best anticoagulant activity showed the methanol extract at concentration of 5%. The INR value of normal plasma in testing this extract was 1.05 (see Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Artemisa extract from Duric et al into the composition of Kiliaan et al since Duric et al teach Artemisa extract comprising coumarin derivatives has anticoagulant activity for treating thrombosis. Therefore, one of the ordinary skill in the art would have been motivated to incorporate Artemisa extract from Duric et al into the composition of Kiliaan et al to enhance the effect for treating thrombosis. Since both of the references teach treating thrombosis, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No Claim is allowed (Claims 35-37 are free of art).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655